

113 HRES 390 IH: Honoring the lives, work, and sacrifice of Joseph Curseen, Jr., and Thomas Morris, Jr., the two United States Postal Service employees and Washington, DC, natives who died as a result of their contact with anthrax while working at the United States Postal Facility located at 900 Brentwood Road, NE, Washington, DC, during the anthrax attack in the fall of 2001, United States Postal Service employees, who have continued to work diligently in service to the people of the United States notwithstanding the anthrax attacks, as well as the three other Americans who died and the 17 who became ill in the attacks.
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 390IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONHonoring the lives, work, and sacrifice of Joseph Curseen, Jr., and Thomas Morris, Jr., the two United States Postal Service employees and Washington, DC, natives who died as a result of their contact with anthrax while working at the United States Postal Facility located at 900 Brentwood Road, NE, Washington, DC, during the anthrax attack in the fall of 2001, United States Postal Service employees, who have continued to work diligently in service to the people of the United States notwithstanding the anthrax attacks, as well as the three other Americans who died and the 17 who became ill in the attacks.Whereas the founders of the United States, recognizing the importance of a national system of mail to the new country, gave Congress the constitutional authority To establish post offices and post roads;Whereas employees of the United States Postal Service provide indispensable public service and honorably represent the United States on a daily basis;Whereas despite the other terrorist attacks in Federal facilities throughout the United States, including the anthrax attacks more than 10 years ago, Postal Service employees continue to risk their lives daily to serve the people of the United States;Whereas Joseph P. Curseen, Jr., and Thomas L. Morris, Jr., both natives of Washington, DC, diligently and admirably served the Nation for decades as employees of the United States Postal Service;Whereas in the fall of 2001, during the course of their jobs with the United States Postal Service, Joseph Curseen, Jr., and Thomas Morris, Jr., were exposed to letters containing anthrax that were placed in the mail and subsequently suffered from the inhalation of anthrax and thereafter died;Whereas 5 United States citizens died from exposure to anthrax during the 2001 anthrax attacks and 17 became ill in the worst biological attack in the Nation’s history; andWhereas in 2002, the United States Postal Service facility located at 900 Brentwood Road, NE, Washington, DC, was designated as the Joseph Curseen, Jr. and Thomas Morris, Jr. Processing and Distribution Center by Public Law 107–225: Now, therefore, be itThat the House of Representatives honors the lives and work of Joseph Curseen, Jr., Thomas Morris, Jr., the three Americans who died, and the 17 who became ill in the attacks, and acknowledges the sacrifice that all Postal Service employees make on behalf of the United States on a daily basis.